DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Gilchrist et al. (2019/0006587).											Re claim 1, Lee teaches a method of manufacturing a semiconductor device including a fin field effect transistor (Fin FET) (200, Figs. 1-12), the method comprising: 		forming a fin structure (212) over a substrate (202), the fin structure (212) extending in a first direction (Fig. 3B), forming an isolation insulating layer (216) over the substrate (200) so that a lower portion (212) of the fin structure (212) is embedded in the isolation insulating layer (216) and an upper portion (222) of the fin structure (212) is exposed (Fig. 6B) from the isolation insulating layer (216); 					forming a gate structure (220) over a part (222a, Fig. 7B) of the fin structure (212), the gate structure (220) extending in a second direction (Fig. 7A) crossing the first direction in plan view (Fig. 7A); 								recessing (232, [38], Fig. 11), by a plasma etching process [39], a source/drain region of the fin structure ([38-40], 212/230) to form a recess (230t/232t/232); and 		forming an epitaxial source/drain structure (234, Fig. 12) over the recess (230t/232t/232) in the fin structure (212/230).
Lee does not explicitly teach wherein the plasma etching process comprises applying pulsed bias voltage and RF voltage with pulsed power.
However, Gilchrist teaches plasma etching method (Figs. 1A-5) wherein the plasma etching process comprises applying pulsed bias voltage and RF voltage with pulsed power so that the degree of anisotropic etching of a substrate feature may be improved for a given species [27].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Gilchrist and have wherein the plasma etching process comprises applying pulsed bias voltage and 
Re claim 2, Lee in view of Gilchrist teaches the method of claim 1, wherein, when the pulsed bias voltage is high (310, Fig. 3A, Gilchrist), the pulsed power is low (312, Fig. 3A, Gilchrist).
Re claim 4, Lee in view of Gilchrist teaches the method of claim 1, wherein the pulsed bias voltage comprises a high voltage in a range from 200 V to 400 V and a low voltage in a range from 100 V to 150 V ([29], Gilchrist).  
Re claim 5, Lee in view of Gilchrist teaches the method of claim 1, wherein the RF voltage comprises a high input power in a range from 1000 W to 1500 W and a low input power in a range from 300 W to 500 W ([30], Gilchrist).  
Re claim 8, Lee in view of Gilchrist teaches the method of claim 1, wherein the plasma etching process is performed under a pressure in a range from 1 mTorr to 100 mTorr ([33, 37, 39], Lee).  
Claims 3, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Gilchrist et al. (2019/0006587) as applied to claim 1 above, and further in view of Kim et al. (2008/0197110).
Re claim 3, Lee in view of Gilchrist teaches the method of claim 1. 			Lee in view of Gilchrist does not explicitly teach wherein a duty ratio of each of the pulsed bias voltage and the pulsed power is in a range from 70% to 90%.  
Kim teaches a pulsed plasma method and a corresponding system for etching semiconductor structures [27]. Kim further teaches wherein the portion of duty cycle comprised of said ON state is in the range of 65-75% of the duty cycle [32].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Gilchrist as taught by Kim and have a duty ratio of each of the pulsed bias voltage and the pulsed power is in a range from 70% to 90% in order to adjust the etch rate ([32], Kim).   
Re claim 6, Lee in view of Gilchrist teaches the method of claim 1.
Lee in view of Gilchrist does not explicitly teach wherein the plasma etching process comprises supplying HBr gas and one or more noble gases. 
Kim teaches a pulsed plasma method and a corresponding system for etching semiconductor structures [27]. Kim further teaches wherein the plasma etching process comprises supplying HBr gas and one or more noble gases [34]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Gilchrist as taught by Kim and have wherein the plasma etching process comprises supplying HBr gas and one or more noble gases in order to etch amorphous silicon, poly-silicon or single-crystal silicon ([34], Kim).
Re claim 7, Lee in view of Gilchrist and Kim teaches the method of claim 6. 	
Lee in view of Gilchrist and Kim does not explicitly teach wherein a flow ratio of the HBr gas and the one or more noble gases is in a range from 0.3 to 0.7. 
Lee in view of Gilchrist and Kim does teach wherein a flow ratio of the HBr gas and the one or more noble gases is 6 [34].						However, Applicant has not shown wherein a flow ratio of the HBr gas and the 
Re claim 10, Lee in view of Gilchrist teaches the method of claim 1.				Lee in view of Gilchrist does not explicitly teach wherein one cycle of the pulsed bias voltage and the pulsed power having one high value time and one low value time is in a range from 0.5 sec to 20 sec.  
Kim teaches a pulsed plasma method and a corresponding system for etching semiconductor structures [27]. Kim further teaches wherein one cycle of the pulsed bias voltage and the pulsed power having one high value time and one low value time is in a range from 5 micro-sec to 1 sec [32].  
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Gilchrist as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Gilchrist et al. (2019/0006587) as applied to claim 1 above, and further in view of Shimamune et al (2006/0138398).
Re claim 9, Lee in view of Gilchrist teaches the method of claim 1.
Lee in view of Gilchrist does not explicitly teach wherein a bottom of the recess has a W-shape or a wavy shape.  
Shimamune teaches a method of fabricating a semiconductor device wherein the bottom surface of trenches 11TA and 11TB have an undulated bottom before the growth of source/drain regions [155-158].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Gilchrist as taught by Shimamune since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Lee et al. (2017/0256456) and Lee et al. (2011/0281438) and Shimamune et al (2006/0138398).		
Re claim 11, Lee teaches a method of manufacturing a semiconductor device including a fin field effect transistor (Fin FET) (200, Figs. 1-12), the method comprising: 		forming a plurality of fin structures over a substrate (212), the plurality of fin structures (212) extending in a first direction (Fig. 3A) and arranged in a second direction (Fig. 3A) crossing the first direction; 								forming an isolation insulating layer (216) over the substrate (202) so that lower 
Lee does not explicitly teach forming a merged source/drain epitaxial layer, wherein recessing the source/drain regions a plasma etching process combining etching and deposition processes is used, and a bottom of each of the recesses has a W-shape or a wavy shape.  
Lee ‘456 teaches due to the relatively small space between the fin structures and the fin mask layer 50 remaining on the upper surface of the isolation insulating layer between the fin structures, the adjacent epitaxial source/drain structures formed over each of the first fin structures 20 are merged such that a void or a gap (an air gap) 65 is formed by the merged second epitaxial source/drain structure [34].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Lee ‘456 since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a 
Lee ‘438 teaches a plasma etching process wherein the etch component and the deposition component are provided in a single step [45].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Lee ‘456 as taught by Lee ‘438 since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.		
Lee in view of Lee ‘456 and Lee ‘438 remains explicitly silent to a bottom of each of the recesses has a W-shape or a wavy shape.  
Shimamune teaches a method of fabricating a semiconductor device wherein the bottom surface of trenches 11TA and 11TB have an undulated bottom before the growth of source/drain regions [155-158].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Lee ‘456 and Lee ‘438 as taught by Shimamune since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known .	
Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Lee et al. (2017/0256456) and Lee et al. (2011/0281438) and Shimamune et al (2006/0138398) as applied to claim 11 above, and further in view of Gilchrist et al. (2019/0006587).
Re claim 14, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune teaches the method of claim 11.
Lee in view of Lee ‘456 and Lee ‘438 and Shimamune does not explicitly teach wherein the plasma etching process comprises applying pulsed bias voltage and RF voltage with pulsed power.  
However, Gilchrist teaches plasma etching method (Figs. 1A-5) wherein the plasma etching process comprises applying pulsed bias voltage and RF voltage with pulsed power so that the degree of anisotropic etching of a substrate feature may be improved for a given species [27].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Lee ‘456 and Lee ‘438 and Shimamune as taught by Gilchrist and have wherein the plasma etching process comprises applying pulsed bias voltage and RF voltage with pulsed power so that the degree of anisotropic etching of a substrate feature may be improved for a given species ([27], Gilchrist).									Re claim 15, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist 
Re claim 18, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist teaches the method of claim 14, wherein: 								the pulsed bias voltage comprises a high voltage in a range from 200 V to 400 V and a low voltage in a range from 100 V to 150 V ([29], Gilchrist), and the RF voltage comprises a high input power in a range from 1000 W to 1500 W and a low input power in a range from 300 W to 500 W ([30], Gilchrist).  
Re claim 19, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist teaches the method of claim 14, wherein a pulse of the pulse bias voltage is synchronous with a pulse of the RF voltage ([27, 32, 44], Gilchrist).  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Lee et al. (2017/0256456) and Lee et al. (2011/0281438) and Shimamune et al (2006/0138398) and Gilchrist et al. (2019/0006587) as applied to claim 15 above, and further in view of Kim et al. (2008/0197110).
Re claim 16, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist teaches the method of claim 15. 
Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist does not explicitly teach wherein a duty ratio of each of the pulsed bias voltage and the pulsed power is in a range from 70% to 90%.  
Kim teaches a pulsed plasma method and a corresponding system for etching semiconductor structures [27]. Kim further teaches wherein the portion of duty cycle comprised of said ON state is in the range of 65-75% of the duty cycle [32].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist as taught by Kim and have a duty ratio of each of the pulsed bias voltage and the pulsed power is in a range from 70% to 90% in order to adjust the etch rate ([32], Kim).   
Re claim 17, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune and Gilchrist and Kim teaches the method of claim 16, wherein at least one of the duty ratio of the pulsed bias voltage and the duty ratio of the pulsed power changes during the recessing the source/drain regions ([23, 31-33], Gilchrist).   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0187943) in view of Shimamune et al (2006/0138398).	
Re claim 20, Lee teaches a semiconductor device (Figs. 1-12) comprising: 		an isolation insulating layer (216) disposed over a substrate (202); 				a fin structure (212/230) disposed over the substrate (230) and extending in a first direction in plan view (Fig. 7A); 12 DM_US 176732497-1.095714.1108Application No. 17/104,938Docket No.: 095714-1108 Response to Notice of Non-Compliant Amendment 									a gate structure (220) disposed over a part (222a, Fig. 7B) of the fin structure (212/230); 												a source/drain epitaxial layer (234) over a source/drain region (232) of the fin structure (212/230); and 										a dielectric layer (228) disposed on a upper surface of the isolation insulating layer (216), wherein: 									method of fabricating a semiconductor device wherein the bottom surface of trenches 11TA and 11TB have an undulated bottom before the growth of source/drain regions [155-158].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Shimamune since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 12, Lee in view of Lee ‘456 and Lee ‘438 and Shimamune teaches the method of claim 11,					 						yet remains explicitly silent to wherein the bottom have a W-shape having two deeper portions and one shallow portion disposed between the two deeper portions, the shallow portion 11DM_US 176732497-1.095714.1108Application No. 17/104,938Docket No.: 095714-1108Response to Notice of Non-Compliant Amendmenthaving a smaller depth than the deeper portions.  
Claim 13 is objected to for at least depending from objected claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM S BOWEN/Examiner, Art Unit 2897